OPINION OF THE COURT
Per Curiam.
Respondent Eden D. Shaw was admitted to the practice of law in the State of New York by the Second Judicial Department on July 25, 1990, as Eden Donald Bernard Shaw. Re*100spondent maintained an office for the practice of law within the First Judicial Department at all times relevant to these proceedings.
The Departmental Disciplinary Committee has moved for an order immediately suspending respondent from the practice of law pursuant to 22 NYCRR 603.4 (e) (1) (i) and (iii) due to his willful failure to cooperate with the Committee’s investigation and based upon uncontested evidence of professional misconduct which threatens the public interest.
The Committee commenced its investigation in July 2000 having received a complaint that respondent failed to disburse down payment monies at a client’s closing in the amount of $12,500, which respondent held in an escrow account. Despite notification of the complaint and repeated requests to answer the complaint, respondent has failed or refused to address the substantive issues raised by the complaint, or to locate and provide relevant documents. Respondent has not submitted any opposition to the instant suspension motion. As a result of his failure to cooperate with the Committee’s investigation and the uncontested allegations of misconduct involving his former client’s éscrowed funds, it can be concluded that respondent’s conduct “evinces shocking disregard for the judicial system, and can only be interpreted as a deliberate and willful effort to impede the investigation” (Matter of Rennie, 260 AD2d 132, 135), warranting his immediate suspension from the practice of law (see, Matter of Landers, 250 AD2d 17).
Accordingly, the petition for an order pursuant to 22 NYCRR 603.4 (e) (1) (i) and (iii) should be granted, and respondent suspended from the practice of law, effective immediately, and until such time as disciplinary matters pending before the Committee have been concluded, and until further order of this Court.
Andrias, J.P., Buckley, Lerner, Marlow and Gonzalez, JJ., concur.
Respondent suspended from the practice of law in the State of New York, effective immediately, until such time as pending disciplinary matters have been concluded and until further order of this Court.